[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE: 22 October 1993 DATE OF APPLICATION: 22 October 1993 DATE OF APPLICATION FILED: 25 October 1999 DATE OF DECISION: 22 June 1999
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven at New Haven. Docket Number CR-6-336432.
John Williams, Esq., for the Petitioner.
Robert O'Brien, Esq., for the State of Connecticut.
 BY THE DIVISION
The petitioner was convicted, after a trial by jury, of three counts of sexual assault and one count of risk of injury involving having sex with an eleven year old young girl.
The petitioner was convicted of sexual assault in the 1st degree in violation of Conn. Gen. Stat. 53a-70 (a)(1); sexual assault in the 2nd degree in violation of Conn. Gen. Stat. 53a-71
(a)(1); sexual assault in the 3rd degree in violation of Conn. Gen. Stat. 53a-72 (a)(1); and, risk of injury to a minor. The CT Page 12470 sentencing court imposed seventeen years execution suspended after serving twelve years and five years probation.
The record shows that the petitioner was sexually abusing his then eleven to thirteen year old niece. During a two-year period, the victim was subject to physically forced sexual intercourse and oral sex. She was threatened by the petitioner that she and her family would be evicted from the petitioner's home if she informed her mother of the sexual incidents.
At the hearing counsel for the petitioner noted that the petitioner was given a very positive pre-sentence investigation and that the sentence does not reflect his positive history within the community. The petitioner was a self-made person and he had a very light criminal history at the time of sentencing. Counsel urged the panel to lower the petitioner's sentence.
Counsel for the State reminded the panel that the victim in this case was the petitioner's niece. It was his opinion that as the petitioner got his way sexually with the child the more he demanded. He argued that the child victim showed the effects of this sexual molestation and that a substantial sentence was necessary and appropriate. Counsel indicated that the petitioner could have received a maximum of 45 years and asked the panel to affirm the present sentence.
This panel reviews sentences in accordance with § 43-28
of the Practice Book. In looking at the factual basis of the conviction we see and adult male taking sexual advantage of a young child. That child exhibited psychological harm from being faced with, and participating in, the sexual acts and having the threat of having her family evicted from her living accommodations if she told anyone. In accordance with the mandates of the Practice Book this division finds the sentence neither excessive disproportionate nor inappropriate. THE SENTENCE IS AFFIRMED
Norko, J.
Klaczak, J.
O'Keefe, J.
Norko, J., Klaczak, J. and O'Keefe, J. participated in this decision. CT Page 12471